PROPOSED EXAMINER’S AMENDMENTS
The examiner is proposing to amend the instant claims in the following manner to overcome the previously applied rejections.

Specification:
The examiner proposes amending the instant specification on page 33 in the following manner:

    PNG
    media_image1.png
    843
    637
    media_image1.png
    Greyscale


X) The examiner proposes amending claim 1 in the following manner:
Claim 1 (Proposed Amendment): A method for producing sieved low-substituted hydroxypropyl cellulose comprising:
providing low-substituted hydroxypropyl cellulose having a hydroxypropoxy group content of 5% to 16% by mass, a loose bulk density of 0.150 to 0.340 g/mL, and a tapped bulk density of 0.250 to 0.515 g/mL;
a first sieving step of sieving the provided low-substituted hydroxypropyl cellulose [[ ]] with a sieve shaker with horizontal movement of a sieve surface to obtain first sieve-residual low-substituted hydroxypropyl cellulose and first sieve-passed low-substituted hydroxypropyl cellulose,
a second sieving step of sieving the [[ ]] sieve-residual low-substituted hydroxypropyl cellulose from the first sieving step with a sieve shaker with vertical movement of a sieve surface to obtain second sieve-residual low-substituted hydroxypropyl cellulose and second sieve-passed low-substituted hydroxypropyl cellulose, and
[[ ]] combining the first sieve-passed low-substituted hydroxypropyl cellulose and the second sieve-residual low substituted hydroxypropyl cellulose in the absence of the second sieve-passed low substituted hydroxypropyl cellulose to obtain the sieved low-substituted hydroxypropyl cellulose,
wherein the sieved low-substituted hydroxypropyl cellulose has a loose bulk density of 0.350 to 0.600 g/mL and a tapped bulk density of 0.525 to 1.000 g/mL.

X) No amendment to claim 2 has been proposed.

X) The examiner proposes amending claim 3 in the following manner:
Claim 3 (Proposed Amendment):  The method for producing sieved low-substituted hydroxypropyl cellulose according to claim 1, wherein the first sieve-residual low substituted hydroxypropyl cellulose [[ ]] is classified, based on a dynamic image analysis, into fine particles, spherical particles, long fibrous particles, and the short fibrous particles,
wherein
the fine particles have a length of fiber of less than 40 µm;
the spherical particles have a length of fiber of 40 µm or more and consist of first and second spherical particles, wherein the first spherical particles have an elongation, which is a ratio of a diameter of fiber to a length of fiber, of 0.5 or more, and the second spherical particles have an elongation of less than 0.5, an aspect ratio, which is a ratio of a minimum Feret diameter to a maximum Feret diameter, of 0.5 or more, and a circularity, which is a ratio of a perimeter (PEPQC) of a circle that has the same area as a projection area of a particle to areal perimeter (Preal) of a particle, of 0.7 or more;
the long fibrous particles have a length of fiber of 200 µm or more and an elongation of less than 0.5, and consist of first and second long fibrous particles, wherein the first long fibrous particles have an aspect ratio of less than 0.5, and the 
the short fibrous particles have a length of fiber of 40 µm or more and less than 200 µm and an elongation of less than 0.5, and consist of first and second short fibrous particles, wherein the first short fibrous particles have an aspect ratio of less than 0.5, and the second short fibrous particles have an aspect ratio of 0.5 or more and a circularity of less than 0.7,
wherein the volume fraction of short fibrous particles relative to the entirety of the first sieve-residual low-substituted hydroxypropyl cellulose is less than 20%.

X) No amendment to claim 4 has been proposed.

X) The examiner proposes amending claim 5 in the following manner:
Claim 5 (Proposed Amendment):  The method for producing sieved low-substituted hydroxypropyl cellulose according to claim 2, wherein the first sieve-residual low substituted hydroxypropyl cellulose [[ ]] is classified, based on a dynamic image analysis, into fine particles, spherical particles, long fibrous particles, and the short fibrous particles,
wherein
the fine particles have a length of fiber of less than 40 µm;
EPQC) of a circle that has the same area as a projection area of a particle to areal perimeter (Preal) of a particle, of 0.7 or more;
the long fibrous particles have a length of fiber of 200 µm or more and an elongation of less than 0.5, and consist of first and second long fibrous particles, wherein the first long fibrous particles have an aspect ratio of less than 0.5, and the second long fibrous particles have an aspect ratio of 0.5 or more and a circularity of less than 0.7; and
the short fibrous particles have a length of fiber of 40 µm or more and less than 200 µm and an elongation of less than 0.5, and consist of first and second short fibrous particles, wherein the first short fibrous particles have an aspect ratio of less than 0.5, and the second short fibrous particles have an aspect ratio of 0.5 or more and a circularity of less than 0.7,
wherein the volume fraction of short fibrous particles relative to the entirety of the first sieve-residual low-substituted hydroxypropyl cellulose is less than 20%.

X) No amendments to claims 6-8 have been proposed.
Examiner’s Reasons for Indicating Allowable Subject Matter
The examiner has explained below the examiner’s reasons for indicating that the invention of the proposed claim amendment is allowable. This explanation also explains why the proposed amendment is needed. This explanation also includes an overview of the results provided by applicant in the instant specification and to what extent these results are unexpected and significant in a manner that they can overcome an applied rejection based on secondary considerations.
The examiner previously rejected the instant claims in an office action on 11 August 2021. Applicant responded in a response on 3 February 2022 (hereafter referred to as applicant’s response), presenting arguments attempting to rebut the examiner’s rejection. Some of these arguments appear to relate to unexpected results in the instant specification.
Some of the arguments presented by applicant concerned data provided in the instant specification on page 33, Table 1. Briefly, in view of applicant’s response, the examiner takes the position that the data shows improved results of the claimed method, which recites two sieving steps of low substituted hydroxypropyl cellulose, over comparative methods in which low substituted hydroxypropyl cellulose is only sieved once. However, the examiner takes the position that applicant has not shown that the claimed method produces superior results over a comparative method in which the raw material of low substituted hydroxypropyl cellulose is used as provided without undergoing sieving steps at all. In fact, based upon the examiner’s reading of the results, a method in which low substituted hydroxypropyl cellulose is used without 
In order to best explain this position, the examiner has set forth the following table, which was made by the examiner but includes data taken from Table 1 on page 33 of the instant specification.

    PNG
    media_image2.png
    300
    1283
    media_image2.png
    Greyscale

The examiner takes the position that the data in the above-reproduced table is taken directly from Table 1 on page 33 of the instant specification with the exception of the square citing a 100% yield for the starting material, which is explained in the paragraph below. The above-reproduced column entitled “Starting Material” is taken from data from “L-HPC to be sieved in first sieving step” at the top of table 1. The above-reproduced column entitled “Example (2 sieving steps)” is taken from the column entitled “Example 1” in the specification. The above-reproduced column entitled “Comparative Example (1 sieving step)” is taken from the right-most column labeled “Comp. Ex. 1” (and actually appears to be comparative Example 2).
The examiner further notes that a yield value of 100% was assigned by the examiner to the starting material. This value was assigned based upon the assumption that prior to sieving, 100% of the material started with is present. In contrast, the skilled artisan would have expected that some material was lost during the sieving steps 
As such, the above-reproduced table has been presented as it shows a visual side-by-side comparison not only of the example and comparative example, but also of the starting material.
As an initial matter, the examiner notes that the yield of the inventive examples (comprising two sieving steps) is around 90%, exceeding the yield of the comparative examples of one sieving step, which has yields of about 74.2-80%. This is understood by the examiner to be a difference of statistical and practical significance, as required by MPEP 716.02(b)(I). The practical significance of this difference in yield is especially salient if the amount of low substituted hydroxypropyl cellulose being processed by the claimed method is large. For example, if the method starts with 10,000 kg of starting material, a difference between 90% yield and 80% yield is a 1000 kg difference, which is a significant amount. As such, even if, purely en arguendo, there were no significant differences in the products produced by the inventive method and the comparative method but the yield produced those methods unexpectedly differed by 10-15%, this would appear to be a result of statistical and practical significance that, if such a result were unexpected, would appear to be probative of non-obviousness.
However, applicant has not explained how the product produced by the claimed method differs from the starting material prior to sieving steps being conducted in applicant’s most recent response. As best understood by the examiner, the starting material that is not subject to sieving steps would appear to have a yield of 100%, as no material has been lost in sieving, and properties that are very similar to those of both 
The examiner has proposed examiner’s amendments in which the relevant properties that differ between the starting material prior to sieving and after sieving are recited by the claims. This overcomes the need for applicant to explain the practical significance of the difference regarding these properties as they relate to establishing obviousness based upon unexpected results.
The subject matter of the proposed claim amendments would appear to overcome the previously applied prior art rejection for at least the following reasons. First, the claim has been amended to recite the difference in density between the low substituted hydroxypropylcellulose prior to sieving and the low substituted hydroxypropylcellulose after sieving. Secondly, the unexpected results presented in the instant application show unexpectedly improved yield as compared with comparative examples that have only a single sieving step.
Additionally, the examiner notes prior art reference Hirama et al. (US 2018/0049990 A1), which was cited previously. Hirama et al. (hereafter referred to as Hirama) is drawn to a method of preparation of low-substituted hydroxypropylcellulose, as of Hirama, title and abstract. In one embodiment, Hirama teaches the following 

The crude product thus obtained was washed with 3000 parts by weight of hot water of 90° C, dehydrated by squeezing, and then dried. The dried product was pulverized in a high-speed rotation impact pulverizer to obtain the pulverized product. The pulverized product was sifted through a sieve having an opening of 150 μm to collect an undersize fraction. The undersize fraction was then sifted through a sieve having an opening of 38 μm to collect an oversize fraction as the low-substituted hydroxypropyl cellulose shown in Table 1. The average particle size of the low-substituted hydroxypropyl cellulose shown in Table 1 is a volume-average particle size measured by a dry laser diffraction method.
[0068] The low-substituted hydroxypropyl cellulose thus obtained was analyzed for a water-soluble content, a maximum-torque-generating ratio, the average particle size, alkali viscosity, and an average particle size of the granulation product. The results are shown in Table 1.

Table 1 of Hirama is reproduced below.

    PNG
    media_image3.png
    290
    679
    media_image3.png
    Greyscale

The method of Hirama differs from the claimed method because in the method of Hirama, it appears to be the first sieve passed material that is entered into the second sieving step; in contrast, in the claimed invention, it is the first sieve residual material that is entered into the second sieving step. Hirama does not provide teachings en arguendo, it would have been prima facie obvious for the skilled artisan to have modified Hirama to have entered the first sieve residual material into the second step and to have sieved with vertical and horizontal motion, this prima facie case of obviousness would have been overcome in view of secondary considerations showing improved results of the claimed sieving method as compared with a comparative sieving method, as explained above.


Conclusion
The instant claims are not currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612